Citation Nr: 1450645	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-48 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES
 
1.  Entitlement to an increased rating for an atypical migraine disorder, evaluated as noncompensable prior to November 14, 2013, and as 30 percent disabling since. 
 
2.  Entitlement to an increased rating for a cervical strain, evaluated as 20 percent disabling. 
 
3.  Entitlement to an increased rating for right foot plantar fasciitis, evaluated as 10 percent disabling since July 7, 2010.
 
 
REPRESENTATION
 
Appellant represented by:  Connecticut Department of Veterans Affairs
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1977 to August 2003. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO). 
 
In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.
 
Following a July 2013 Board remand, the Veteran's VA treatment records were associated with the claims file, and he was requested to provide release and authorization forms for any outstanding private treatment records.  The Veteran was also afforded VA examinations for his disabilities.  As such, there has been substantial compliance with the remand directives, and the Board will proceed to adjudicate the issues.
 
As noted in July 2013, the issues of entitlement to service connection for left shoulder neuropathy, to include as secondary to a cervical strain, and for left foot plantar fasciitis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, and it is unclear whether they have been addressed by the RO.  Hence, they are again referred to the AOJ for appropriate action.
 
 
FINDINGS OF FACT
 
1.  During the course of this appeal, to include since November 4, 2013, the Veteran's atypical migraine headache disorder was manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months, but the disorder was not characterized by severe economic inadaptability.
 
2.  The Veteran's cervical spine disorder is not shown to restrict forward cervical flexion to 15 degrees or less and neither ankylosis nor incapacitating episodes are demonstrated.
 
3.  Since July 7, 2010, the symptoms due to right foot plantar fasciitis included pain limiting activities; however, the Veteran's right foot is not manifested by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones.
 
 
CONCLUSIONS OF LAW
 
1.  During the course of this appeal, the criteria for a 30 percent rating for atypical migraine headaches, but no higher, was met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.124a, Diagnostic Code 8100 (2014).
 
2.  Since November 4, 2013, the criteria for a rating greater than 30 percent for atypical migraine headaches is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.124a, Diagnostic Code 8100.
 
3.  The Veteran's cervical strain does not meet the criteria for a rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2014).
 
4.  Since July 7, 2010, right foot plantar fasciitis met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5020, 5276-84 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
With regard to the increased rating claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  A November 2013 VA examination was adequate because it was based on consideration of the Veteran's prior medical history, and it described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  For the reasons set forth above VA has complied with the VCAA's notification and assistance requirements, and this appeal is ready to be considered on the merits.
 

Increased Ratings
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014). 
 
The United States Court of Appeals for Veterans Claims (Court) has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2014). 
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014). 
 
The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2014). 
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 
 
Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the  Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
Atypical Migraines
 
This Veteran's atypical migraine disability is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are analogous.  Diagnostic Code 8100 pertains to migraines and provides that a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
 
The Veteran's atypical migraines were service connected and rated as noncompensably disabling in an October 2003 rating decision.  In March 2009 the Veteran claimed that he was entitled to an increased rating.  VA subsequently awarded the Veteran a 30 percent rating for an atypical migraine disability effective November 4, 2013, the date of examination.  The Veteran has contended that this rating should be applicable throughout the appeal period in light of his claim of worsening symptoms in 2009.  The Board agrees, for the reasons discussed below.
 
VA treatment records show various neurology appointments for treatment of the Veteran's migraines.  In March 2008 the Veteran's migraine symptoms were controlled by Depakote.  A February 2009 neurology note indicated that the Veteran had not experienced any severe migraine spells since he was previously seen in September.  His headaches were reportedly accompanied by some phonosensitivity and occasional nausea.  The impression was multiple small episodes of dizziness accompanied by headache and consistent with complicated migraine from the posterior circulation. 

In December 2009, the Veteran reported experiencing vertigo followed by a headache.  The Veteran reported that he had missed a day from work because of "spaciness."  He estimated that he experienced an episode of spaciness, with or without a headache, approximately every two weeks, lasting for one to two days at a time.  He indicated that he had two types of headaches: (1) a headache that began in his neck and spread anteriorly, possibly associated with spaciness and (2) regular headaches described as pressing, occasionally throbbing and bifrontal, possibly triggered by low pressure weather systems or missing a meal.  The Veteran did not describe associated nausea, vomiting or photophobia.  The assessments included episodic vertigo with or without a headache, possibly a migraine equivalent.  
 
The Veteran was afforded a June 2009 VA examination for his migraines.  He reported experiencing atypical migraines and dizziness.  He reported experiencing headaches at least every other day, starting at the base of his neck and extending to the top of his head, occurring with neck pain and occasional dizziness.  The Veteran also reported that infrequently, perhaps once every two weeks, he felt pressure in his head, and felt as if the room was spinning, such that he had to lie down.  The Veteran had lost two days from work.  The Veteran indicated that he had increased sensitivity to light and sounds with his headaches.  Flare-ups included pain, weakness, fatigue, and functional loss as described.  The Veteran took aspirin which helped with the headaches but not the dizziness.  
 
On examination, the Veteran was alert and oriented, and cranial nerves 2 through 12 were intact.  His sensory function and sharp and light touch were intact.  Deep tendon reflexes were 2++ for biceps, triceps, knee and ankle.  Babinski sign was negative.  Heel to shin and finger to nose tests showed coordination.  Rhomberg sign was negative.  The VA examiner's diagnosis was atypical migraines that improved with Depakote treatment, but that resulted in mild functional impairment.  
 
In November 2010 the Veteran reported having three migraines just that summer.  The appellant reported that one such migraine involved headache and spinning severe enough to cause him to miss work and lay down with lights out and quiet.  He reported that he was not scheduled to work on the dates of his other migraines.  The Veteran indicated that the migraine episodes had sudden onsets, and he was unable to drive, work or carry on daily activities until they passed.  The Veteran differentiated his migraine headaches from those caused by his cervical strain, and from dull headaches associated with less dizziness that followed the intense migraine episodes.  

January 2011 VA treatment records show that the Veteran again discussed his migraines, and referenced two 2010 experiences with migraines accompanied by tingling, nausea and photophobia that required him to lie down and rest.  As previously reported, he reiterated that one such episode required that he miss work.  
 
At his March 2011 videoconference hearing, the Veteran and his representative emphasized that the migraines caused the appellant to lay down a few hours approximately twice per week, and that this was consistent with a prostrating episode.  In addition, the Veteran reported experiencing more severe headaches, or migraines following dizzying episodes that lasted for longer periods of time and required he lay down in a dark and quiet room.  The Veteran reported that he had even lost work on occasion due to this severe type of headache, and at other times the headache coincided with time off (as he worked a rotating schedule) so that he was able to recuperate without missing additional work time.  The Veteran indicated that he had experienced severe headaches approximately three times during the previous year.  
 
VA treatment records show that the Veteran was treated for migraines, sometimes with prominent vertigo, as well as more frequent, milder tension type headaches.  He continued to take Depakote.  
 
The Veteran was afforded a November 2013 VA examination for his migraines.  The examiner reviewed VBMS files and VA treatment records.  The Veteran reported a history of dizzy spells that led to headaches for the prior twenty years.  He was treated by neurology for his migraines, sometimes with prominent vertigo.  He took Depakote.  The Veteran indicated that he experienced headaches preceded by vertigo approximately three times monthly.  He reported that headaches lasted approximately four to six hours, were frontal, throbbing, 9/10, with associated vertigo, nausea, and photophobia.  The headaches were alleviated by being in a dark, quiet room, but were aggravated by noise and light.  The Veteran reported that he missed approximately three days of work in the prior year due to migraines such that they had a mild impact on his ability to work.  The Veteran reported headache pain that pulsated or throbbed on both sides of his head, with symptoms such as nausea, sensitivity to light and sound, and vertigo.  The migraines produced characteristic prostrating attacks of headache pain, but they were not very frequent and prolonged.  , 
The examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain occurring more frequently than once a month.  The examiner specified that the Veteran did not experience very frequent prostrating and prolonged attacks of migraine headache pain.  As such, the Veteran had atypical migraines that improved with Depakote treatment, but caused mild functional impairment per subjective findings and occupational impairment.  
 
The Veteran is competent and credible to describe his symptoms, to include pain, vertigo, nausea and sensitivity to light and noise as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  
 
The Veteran's atypical migraine disorder merits a 30 percent rating during the course of this appeal, but no higher.  See 38 C.F.R. § 4.124a.  The Veteran has experienced migraines that required him to turn off lights, isolate himself and lie down and occasionally stop working.  He and his representative have indicated that he experienced  prostrating headaches requiring him to lay down approximately twice a week, although there is some differentiation in symptomatology.   Clearly the more severe episodes are less frequent (those that also involve dizziness and presumably light and noise sensitivity because the Veteran seeks a dark and quiet space to lay down).  Despite this pathology, however, the Veteran has testified that he generally has been able to work.  Moreover, neither the Veteran's testimony nor the clinical record show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, to include the entire time period on appeal.  Therefore, the Veteran's migraine disorder is not productive of severe economic inadaptability and does not warrant a 50 percent rating. 
 
Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal. 
 
Cervical spine
 
The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following applicable ratings are assigned for disability of the cervical spine:
 
A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.   38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014). 
 
Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.
 
Note (4):  Round each range of motion measurement to the nearest five degrees.
 
Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
 
Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2014).
 
In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242. 
 
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 40 percent rating when incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned. 
 
Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5242 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5242 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.
 
The Veteran's cervical strain is currently rated as 20 percent disabling; however, in March 2009 the Veteran requested an increased rating.  
 
VA treatment records from 2008 assess the Veteran as having chronic neck pain and multilevel spondylosis.  There were no symptoms of radiculopathy.  Assessment from 2009 was that the Veteran had cervical spondylosis with neck pain, and no signs of radiculopathy.  This assessment followed reports of tingling into his left shoulder and left fingers.  
 
The Veteran was afforded a June 2009 VA examination for his chronic neck pain. A MRI had shown C6-7 disc extrusion and multilevel spondylosis.  Once again, there was no evidence of radiculopathy.  The Veteran reported that he experienced constant pain, described as pulling, a 4 of 10, and worse with movement and decreased range of motion.  The Veteran reported taking Naproxen and Flexeril for relief, but did not use ice or heat.  Pain was reported to travel to his upper trapezius, but the examiner indicated that it was nonradicular and did not affect the Veteran's shoulders or upper extremities.  The Veteran reported that he experienced numbness and tingling in the tips of his fingers and had a ganglion cyst removed a year earlier, and believed his symptoms resulted from the surgery.  The Veteran denied weight loss, fever, malaise, visual disturbances, numbness, weakness, bladder or bowel complaints and erectile dysfunction.  He did not use assistive devices.  
 
On examination, the Veteran showed a normal, upright posture and gait.  The position of the head, the curvatures of the spine, the symmetry in appearance, and symmetry and rhythm of spinal motion were all normal.  There was spinal tenderness in the C6-7 area with palpation, but no paraspinal tenderness or palpable spasms.  Range of motion testing revealed forward flexion from 0 to 40 degrees with pain from 30 to 40 degrees, extension from 10 to 30 degrees with pain from 10 to 30 degrees, bilateral lateral flexion from 0 to 30 degrees with pain from 10 to 30 degrees, and bilateral lateral rotation to 50 degrees with pain from 4o to 50 degrees.  The joint was painful on motion.  Range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance following repetitive use.  There was no additional decrease in  motion with flare-ups.  Sensory and motor examinations were normal.  Reflexes were normal.  Lasegue's sign was negative.  Motor examination showed normal muscle tone and strength.  The diagnosis was degenerative cervical disc disease causing mild functional impairment as a result of subjective complaints.  There was nothing to suggest shoulder involvement.  The Veteran remained capable of activities of daily living, and worked full time.   
 
Treatment notes from CrossRoads Orthopedic Sub Specialists show that in August 2010 the Veteran reported a twenty-five year history of neck pain, and had several episodes of hitting his head and lifting heavy objects with his upper extremities.  Prior radiological examinations revealed cervical degenerative changes.  The Veteran had received physical therapy to include range of motion exercises, heating and traction, without much relief.  The Veteran took anti-inflammatories.  He noticed a decreased range of neck motion.  He denied upper extremity radiculopathy, but did report having headaches.  On examination, he had mild tenderness of the myofascial area, decreased cervical  flexion, extension and lateral bending and rotation.  Radiographs revealed significant degenerative changes with osteophyte formation and joint space narrowing.  The assessment was cervical degenerative disc disease.  An MRI study was planned, as well as possible epidural injections.
 
In November 2010 the Veteran indicated that his work required operating a variety of power tools, such as hammer drills, and assembling or disassembling piping systems (some of which were frozen or rusted together), climbing in spaces with limited access (such as manholes), and crawling or rolling under machinery to access necessary equipment.  As such, he was not always able to limit his motion, often resulting in performing movement through pain, and spending his evening at home laying in pain on his back and taking medication.  The Veteran described the pain as starting between his shoulder blades and traveling up his neck, accompanied by headaches, although not of the migraine variety.  The Veteran reported that although he had been diagnosed as having arthritis, the primary causes of his neck pain were deteriorated cervical discs.  
 
At his March 2011 VA hearing the Veteran reported that his neck occasionally popped or had limited movement.  The Veteran indicated that his neck problems limited his physical activities at work.  The Veteran reported that when he performed jobs that strained his neck, it resulted in pain and strain through his neck.  The Veteran indicated that he woke every morning with a stiff neck, and started the day with medications.  He also indicated that he was limited in how fast and far he could turn his head, and this impacted his driving.  He reported that he was unable to be active in sports.  He specified that he experienced pain and discomfort when working on vehicle maintenance.  The Veteran reported that he had changed his work position even taking a $1.25 per hour loss in order to have less physically demanding work.  The Veteran reported that generally he had movement to a certain point where pain set in for all planes of his neck.  He also reported that several times each week he would have to immobilize his neck (laying flat on the floor) and had barely any movement available.  The Veteran reported that he experienced some stiffness, pain and limited motion in his neck.  He also experienced tingling from his shoulder down into his wrist, although he indicated that he had two previous wrist surgeries.    
 
Pursuant to the remand directives, the Veteran was afforded a November 2013 VA examination of his cervical spine.  VBMS, and VA treatment records were reviewed.  The Veteran had cervical degenerative disc disease, and had been followed at the VA for symptoms.  The Veteran had a C6-7 disc extrusion and multilevel spondylosis evidence on magnetic resonance imaging.  His neck pain was not constant, but the appellant reported that he usually awoke with sharp pain 6/10 with stiffness in the morning.  His neck pain flared to 9/10 sharp pain in the mid-posterior neck radiating to the occiput bilaterally with prolonged driving more than an hour, bending his neck forward two or more times, or for more than a few minutes, and looking laterally quickly, or lifting 25 or more pounds.  The Veteran's neck pain was accompanied by stiffness, fatigue, weakness, and difficulty "looking side to side."  The Veteran reported that he experienced flare-ups nearly daily with stated activities approximately twice daily, and lasting from one half to two hours, and worsened with continuing bending of his neck, lifting, and looking to the side.  He reported that his symptoms were alleviated by keeping his neck straight, or using Naproxen and/or Flexeril.  The Veteran denied radiating pain into his upper extremities, numbness or paresthesias.  He also denied bowel or bladder dysfunction.
 
Range of motion testing revealed forward cervical flexion to 35 degrees, with painful motion at 25 degrees.  Extension was to 30 degrees with objective evidence of painful motion.  Right lateral flexion was to 35 degrees with objective evidence of painful motion.  Left lateral flexion was to 25 degrees with objective evidence of painful motion.  Right lateral rotation was to 30 degrees with objective evidence of painful motion, and left lateral rotation was to 25 degrees with objective evidence of painful motion.  Following repetitive motion, forward flexion and extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees each.  There was additional functional impairment and or additional limiting of the cervical spine, with the contributing factors of less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.
 
There was localized tenderness or pain to palpation for the joints and soft tissue of the cervical spine.  There was guarding or muscle spasm of the cervical spine, but this did not result in abnormal gait or spinal contour.  Muscle strength testing was normal.  The Veteran did not have muscle atrophy.  Reflex and sensory examinations were normal.  The examiner found that the Veteran did not experience radicular pain or other signs or symptoms of radiculopathy.  The Veteran did not have any other neurologic abnormalities related to a cervical spine condition.  The Veteran did not have intervertebral disc syndrome or incapacitating episodes.  He did not use any assistive devices for locomotion.  There was no functional impairment of an extremity due to the cervical spine such that the Veteran would be equally well served by an amputation with prosthesis.  There were no related scars or other pertinent signs or symptoms.  
 
Imaging studies revealed arthritis.  X-ray showed degenerative changes in the form of anterior osteophytes.  There was normal alignment of the spine.  Neural foraminal narrowings were seen bilaterally in the mid-cervical spine as a result of posterior osteophytes.  No bony destruction was evident.  Pre and paraspinal soft tissues were unremarkable.  The impression was degenerated disc disease of the spine.  The effects on the Veteran's work involved the flare-ups as previously described, but the appellant reported that he had not missed work due to neck symptoms.  As such, the examiner indicated there was a mild to moderate impact on his ability to work.  There was an interval increase in severity.  
 
The above evidence preponderates against the Veteran's entitlement to a rating in excess of 20 percent for his service-connected cervical spine disability.  During the relevant time frame, the Veteran's forward flexion of the cervical spine, at its worst, was limited to 25 degrees with pain.  This range of motion is consistent with the rating criteria for a 20 percent rating.  There is no evidence of forward flexion of the cervical spine to 15 degrees or less, nor is there evidence of ankylosis to warrant a higher rating. 
 
The Board has considered the rating criteria related to an intervertebral disc syndrome and finds that the Veteran is not entitled to a rating in excess of 20 percent based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, that is there is no evidence of physician prescribed bed rest, lasting at least four weeks to warrant a higher rating under the rating criteria for an intervertebral disc syndrome.

The Board recognizes the Veteran's assertions of cervical spine symptomatology, to include related pain, stiffness, fatigue, and weakness and he is certainly competent to so report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's consistent testimony, considered with the other evidence of record, the Board finds that the Veteran is credible.  Caluza v. Brown, 7 Vet. App. at 511. 
 
The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy of the upper extremities.  Although the Veteran has reported some radiating pain in his arm, and trapezius, the Veteran's sensory examinations have been within normal limits.  In addition, the most recent examiner indicated that there was no radicular pain or signs of radiculopathy, as well as no neurological abnormalities related to the cervical spine.  As such, separate ratings for radiculopathy of the left or right upper extremities are not warranted.  Moreover, the Board finds that the specific findings of a trained medical professional as to the nature and extent of any limitation of motion outweigh the lay opinions offered by the appellant.
 
The Board has considered whether to assign staged ratings, but finds that the evidence preponderates against assigning a staged rating. 
 
Right foot plantar fasciitis 
 
The Veteran has been awarded a 10 percent evaluation by analogy to Diagnostic Code 5020 for his right foot plantar fasciitis.  38 C.F.R. § 4.20.  Diagnostic Code 5020, for synovitis, refers in turn to the criteria for limitation of motion of the affected part, as degenerative arthritis, i.e., Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings warrants a 10 percent rating for each major joint or group of minor joints affected.  Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 
 
There is no specific Diagnostic Code which specifically addresses a limitation of foot motion.  Diagnostic Code 5284, however, does provide a 10 percent rating for a moderate foot impairment, and a 20 percent rating for a moderately severe foot impairment, and a 30 percent rating for a severe foot impairment.  38 C.F.R. § 4.71a. 
 
The terms 'mild,' 'slight,' 'moderate,' and 'severe' are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.
 
The Veteran reports that his plantar fasciitis is manifested by pain, which increases with use.  When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.
 
"Plantar fasciitis" is the "inflammation of (the) plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain."  Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012). 
 
Additional diagnostic criteria governing disabilities of the feet are found at Diagnostic Codes 5276-84.  Diagnostic Code 5276, applicable to acquired flatfoot, assigns a 10 percent rating for unilateral moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating is warranted for severe unilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities. 
 
An October 2010 rating decision awarded the Veteran a 10 percent evaluation for plantar fasciitis effective March 9, 2009.  The rating was based on calcaneal point tenderness which was found to be analogous to pain.  In July 2013 the Board denied entitlement to a rating in excess of 10 percent prior to July 7, 2010, and remanded for an examination to consider the symptomatology since this time.
 
In November 2010 the Veteran submitted a statement explaining that he spent the majority of his day walking on a concrete deck and transiting ladders or 70 degree wrought iron stairs in order to access machinery or piping.  He reported wearing two pairs of boots, one pair primarily for work; the other for daily use.  He reported being issued orthotics in January 2002, which he wore in his boots, and that he used Dr. Scholl's cushions for any other footwear.  The Veteran reported that he woke during the night with aching heels and that his symptoms were aggravated when walking barefoot or in socks. 
 
At his March 2011 Board hearing, the Veteran described his right foot plantar fasciitis symptoms to include throbbing heel pain that woke him, and limited his ability to jog or run.  He indicated that he was a maintenance mechanic at the Coast Guard Academy, and that he had transitioned from one position to another in order to limit the physical demands of his job.  He noted that his current job paid $1.25 less than his previous one.  The Veteran reported that while he had previously needed to climb steep wrought iron ladders, he was now able to use more conventional stairwells.  His new job reportedly involved more walking but less climbing.  The Veteran reported that he wore orthotics, or lace up boots, and that he was limited to the type of shoes he could wear because of the orthotics.  He reported wearing Crocs or sneakers at home.  The Veteran reported experiencing pain a few times every other week. 
 
The Veteran was afforded a November 2013 VA examination for his right foot plantar fasciitis.  The examiner reviewed his VBMS files, to include VA treatment records.  The Veteran reported experiencing right heel pain that woke him several times a week at night, and the examiner observed that the Veteran reported having a painful right heel in December 2002 and was X-rayed in January 2002 and diagnosed as having a small plantar spur.  The Veteran also discussed his pain with walking or standing on hard surfaces for an hour or more even with orthotics, flaring to 7/10 and accompanied with soreness.  The Veteran explained that he worked approximately an 8 hour day in maintenance and doing repairs on concrete or pavement.  Even when wearing orthotics and comfortable shoes, the Veteran reported experiencing flare-ups, which he relieved by sitting down, which slowed his work efficiency.  The Veteran denied fatigue, weakness, or swelling of his right foot.  
 
The examiner found insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the joint was used repeatedly over time.  The examiner opined that based on available evidence and examination findings, it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  The examiner did find that the Veteran did not have a Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), or malunion or nonunion of the tarsal or metatarsal bones.  Further, the Veteran did not have any other foot injuries, and there was no evidence of bilateral weak foot.  There were no related foot scars.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Any functional impairment was not so severe that no effective function remained other than that which would be equally well served by amputation with prosthesis.  
 
The Veteran did experience right foot plantar fasciitis, manifested by tenderness over the right foot.  Range of motion testing revealed 60 degrees of plantar flexion with no objective painful range of motion, and 10 degrees of dorsiflexion with objective painful range of motion at 10 degrees.  There was no additional loss of motion following three repetitions.  There was no evidence of right foot swelling or deformity.  X-ray showed a prominent heel spur along the undersurface of the calcaneus.  There was a mild to moderate impact on the Veteran's ability to work.  The Veteran reported standing for approximately 6 hours when he worked maintenance and doing repairs on concrete or pavement, and even when wearing orthotics and comfortable shoes he reportedly experienced flare-ups that caused him to sit down for relief, and slowed his work-efficiency.  As such, the examiner indicated that given the mild functional impairment per subjective/objective evidence, and occupational impairment, there was an interval increase in the severity of the Veteran's right foot plantar fasciitis.    
 
In sum, since July 7, 2010, the evidence shows that the Veteran  reported right foot tenderness, that pain limited his activities, and that pain required that he wear orthotics, lace-up boots or cushions in his shoes.  The Veteran's range of right foot motion was from 10 to 60 degrees.  The Veteran experienced aching and throbbing in his heels that woke him at night.  He reportedly experienced pain several times a week, and there was soreness, pain and tenderness after standing or walking an hour.  The Board finds, however, that a higher rating according to Diagnostic Code 5020 is not in order.  Diagnostic Code 5284 is most analogous to the Veteran's functional limitations.  The Board acknowledges X-ray findings of a calcaneal spur and degenerative changes with osteophyte formation, along with tenderness and pain limiting the Veteran's function.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has a moderately severe foot disorder due to plantar fasciitis.  38 C.F.R. § 4.71a.  
 
The evidence does not support a higher rating under Diagnostic Code 5276 for flatfoot, where such diagnosis was absent from the November 2013 examination.  There was no evidence of service connected clawfoot symptoms warranting a higher rating under Diagnostic Code 5278, or malunion or nonunion of tarsal or metatarsal bones warranting a higher rating under Diagnostic Code 5283.  
 
The Board considered the Veteran's lay statements regarding the severity of his disability.  The Veteran is competent and credible in his reports of symptoms; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Veteran is competent to provide evidence as to his symptoms and while his statements are credible, the medical findings, which directly address the criteria under which the service-connected disability is considered, are more probative than his assessment of the severity of his disability.  Buchanan.  Here, the Board has considered the Veteran's lay statements of symptomatology to include his reported pain and tenderness of the right foot and heel.  In addition, the Board has considered the examiner's opinion that there was mild functional and occupational impairment.  Therefore, resolving reasonable doubt in the Veteran's favor he is awarded a 20 percent rating for a moderately severe disability.  
 
Where, however, the Veteran has continued to work in a job that requires him to be on his feet approximately six hours a day, even though he did change his positions so that he would not have to climb as steep of stairs, the Board finds that his level of right foot impairment has not risen to severe.  Further, the evidence shows that he has reported that he does not experience fatigue, weakness or swelling of his right foot, and the examiner indicated that there was no right foot deformity.  In addition, the evidence shows that the Veteran does not require an assistive device for walking.  As such, the preponderance of the evidence is against a rating for 30 percent for a severe foot impairment.  There is also no basis for a 'staged' rating.
 
In reaching this decision the Board considered and applied the doctrine of reasonable doubt as applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extraschedular Consideration
 
The rating criteria reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has described symptomatology regarding his migraines that involve episodes of light and sound sensitivity and dizziness requiring him to lie down in a dark and quiet room.  The Veteran has also described symptomatology pertaining to his cervical spine to include range of motion limited by pain, and stiffness.  The Veteran has described symptomatology regarding his right foot plantar fasciitis that includes pain and tenderness with functional limitations.  The Veteran does not experience symptomatology due to these disabilities that is not contemplated by the Rating Schedule.  
 
As the rating criteria reasonably describe the disabilities and symptomatology, the disability pictures are contemplated by the Rating Schedule, and the assigned scheduler ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 
 
 

ORDER
 
Entitlement to a 30 percent rating for atypical migraines for the entire time on appeal is granted, but no higher, subject to the laws and regulations governing the award of monetary benefits. 
 
Entitlement to a rating greater than 30 percent for atypical migraines since November 4, 2013 is denied.  
 
Entitlement to a rating in excess of 20 percent for a cervical spine disability is denied.
 
Since July 7, 2010, entitlement to a rating of 20 percent for plantar fasciitis of the right foot is granted, subject to the applicable laws and regulations governing the award of monetary benefits.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


